The action was brought on the official bond of the sheriff of Cherokee against him and his sureties. At the return term the defendants pleaded in abatement that they all resided in Cherokee County, where the bond was executed; that the bond being payable to the State, though H. G. Woodfin, by whom it had been put in suit, did reside in this county, the suit should have been brought in the Superior Court of Cherokee County. To this plea there was a demurrer, and the demurrer being sustained by his Honor, an appeal was taken to the Supreme Court.
Where the action is not local, and the parties live in different counties, the suit may be brought in the court of either county, at the option of the plaintiff. Rev. Stat., ch. 31, sec. 39. It is true (210) that pleas of the State are comprehended in the list of local actions; but that is where the State is the real and substantial party in interest. In this action the State is but a nominal party. The act of Assembly declares that, on a breach of the conditions in a sheriff's bond, the party or parties injured may maintain an action on the same in the name of the State, provided the person or persons so injured and bringing suit shall state in the declaration, as they are authorized to do, *Page 151 
matter of inducement sufficient to show the court at whose instance and in whose behalf the same is brought. Rev. Stat., ch. 81, secs. 1, 2. Then therelator is to be considered the real plaintiff; he must state in his declaration that the suit is brought at his instance and for his benefit. As the Legislature considers the relator to be the real plaintiff, we are of the opinion that this action was properly brought in the county of the relator.
PER CURIAM.                                                   Affirmed.
(211)